UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-6412


DANIEL H. KING,

                  Petitioner - Appellant,

          v.

JUSTIN ANDREWS, Warden,

                  Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge.  (5:12-hc-02259-FL; 5:12-hc-02271-FL; 5:12-hc-
02288-FL)


Submitted:   July 29, 2014                  Decided:   August 1, 2014


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel H. King, Appellant Pro Se. Kimberly Ann Moore, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Daniel      H.    King,       a     federal    prisoner,              appeals       the

district court’s order denying relief on his 28 U.S.C. § 2241

(2012)   petitions.         We    have       reviewed    the    record           and    find   no

reversible    error.        Accordingly,          although          we    grant        leave   to

proceed in forma pauperis, we affirm for the reasons stated by

the district court.              King v. Andrews, Nos. 5:12-hc-02259-FL;

5:12-hc-02271-FL; 5:12-hc-02288-FL (E.D.N.C. Mar. 6, 2014).                                    We

dispense     with    oral    argument          because        the        facts     and     legal

contentions    are   adequately          presented       in    the       materials       before

this court and argument would not aid the decisional process.



                                                                                       AFFIRMED




                                              2